i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00669-CV

                          THE UNKNOWN HEIRS, SUCCESSORS,
                       AND ASSIGNS OF JOAQUIN CHAPA, DECEASED,
                                       Appellants

                                                   v.

            Maria del Rosario G. POPE; Maria Celeste G. Narro; Jose Ignacio Gutierrez;
           Maria Minerva G. Guerra; Maria Cecilia G. Martinez; and Maria Iris G. Trevino,
                                           Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-01-50
                          Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 3, 2010

DISMISSED FOR WANT OF PROSECUTION

           The following parties each filed separate notices of appeal: (1) the Fowler Defendants; (2)

the Rubin Defendants; (3) the Becerra Intervenors/Defendants; and (4) the Rodriguez Defendants.

On January 20, 2010, this court dismissed the appeals filed by the (1) the Fowler Defendants; (2) the

Becerra Intervenors/Defendants; and (3) the Rodriguez Defendants for failure to pay the filing fee.

Therefore, the Rubin Defendants are the only remaining appellants.
                                                                                        04-09-00669-CV



        On November 2, 2009, this court notified the trial court clerk that the clerk’s record was late.

The trial court clerk responded to our notice by filing a Notification of Late Record, stating that the

clerk’s record has not been filed because appellants have failed to pay or make arrangements to pay

the clerk’s fee for preparing the record and that appellants are not entitled to appeal without paying

the fee. Accordingly, this court ordered appellants to provide written proof to this court no later than

February 5, 2010 that either (1) the clerk’s fee has been paid or arrangements have been made to pay

the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. Our order

informed appellants that if they failed to respond within the time provided, this appeal would be

dismissed for want of prosecution. See TEX . R. APP . P. 37.3(b).

        Appellants did not respond. The appeal is dismissed for want of prosecution. See TEX . R.

APP . P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against appellants.



                                                        PER CURIAM




                                                  -2-